         Case 18-35304 Document 52 Filed in TXSB on 03/08/19 Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                                        §       CASE NUMBER:
                                              §
SQUARE MELONS, INC.                           §       18-35304 (JB)
                                              §       (Chapter 11)
  DEBTOR                                      §

                      ORDER CONVERTING CASE TO CHAPTER 7
                              [Relates to Dkt. No. 46]

         On March 8, 2019, the Court held an evidentiary hearing regarding the Order Requiring
the Debtor to Appear and Show Cause Why This Case Should Not Be Dismissed or Converted to
Chapter 7. This Court made findings of fact and conclusions of law under Fed. R. Civ. P. 52, as
incorporated into Fed. R. Bankr. P. 7052. The Court stated the findings of fact and conclusions of
law into the record. To the extent that any finding of fact is construed to be a conclusion of law,
it is adopted as such. To the extent that any conclusion of law is construed to be a finding of fact,
it is adopted as such. The Court reserves the right to make additional findings and conclusions as
may be necessary or as requested by any party. It is hereby

       ORDERED that:

               (1)     This chapter 11 case is CONVERTED to a case under chapter 7.

               (2)    A status conference in the chapter 7 case will be held on April 18, 2019, at
               11:00 a.m.

       SIGNED this            day of                       , 2019.

                                               __________________________________
                                              JEFF BOHM
                                              UNITED STATES BANKRUPTCY JUDGE
